t c memo united_states tax_court clifford f asher petitioner v commissioner of internal revenue respondent docket no filed date jon r vaught for petitioner elaine sierra for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's income_tax and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for the taxable years and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the issues to be decided are whether petitioner is required under sec_1034 to defer recognition of gain he realized on the sale of a residence in whether petitioner received a constructive_dividend from golden gate litho in whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in oakland california when the petition was filed in this case in petitioner formed golden gate litho a california corporation the corporation the corporation is in the lithography and commercial printing business during petitioner owned percent of the corporation's stock and his son donald asher owned percent during petitioner owned percent of the corporation's stock and his son owned percent the corporation's principal_place_of_business is located in a building on golf links road in oakland california the office building petitioner owns the office building and leases it to the corporation during all relevant periods petitioner was a full-time year-round employee of the corporation and his place of work was in the office building on date petitioner purchased a residence located on forest avenue in castro valley california the castro valley house for dollar_figure petitioner occupied the castro valley house on that date and lived there until date on date petitioner sold a residence that had been his principal_residence former residence prior to the purchase of the castro valley house on his federal_income_tax return petitioner reported the sale of the former residence on a form_2119 sale_or_exchange of principal_residence on the form_2119 petitioner reported that he realized gain in the amount of dollar_figure based on the dollar_figure selling_price of the former residence with an adjusted_basis of dollar_figure petitioner reported taxable gain of dollar_figure the difference between the dollar_figure selling_price of the former residence and the dollar_figure cost of the castro valley house and deferred gain of dollar_figure the difference in the dollar_figure gain realized and the dollar_figure taxable gain petitioner reported that his adjusted_basis in the castro valley house was dollar_figure the dollar_figure cost less the dollar_figure deferred gain on date petitioner purchased a condominium located in incline village nevada for dollar_figure at that time petitioner moved all of his furniture and personal belongings into the condominium on the same day that petitioner purchased the condominium he leased the castro valley house to robert whitlock and patricia lofton-whitlock the whitlocks under the agreement petitioner leased the house to the whitlocks for a 1-year term commencing date subject_to automatic month-to-month renewal and granted the whitlocks the option to purchase the house when the whitlocks did not exercise their option to purchase the house by the end of the 1-year term petitioner listed the house for sale on date petitioner sold the castro valley house for dollar_figure incurring selling_expenses of dollar_figure and thus realizing dollar_figure on the sale of the house petitioner reported the sale of the castro valley house as the sale of his principal_residence on a form_2119 attached to his return on the form_2119 petitioner reported an dollar_figure gain on the sale dollar_figure amount_realized less dollar_figure basis of home sold he reported that the cost of the new home wa sec_1the dollar_figure purchase_price includes the dollar_figure contract sales_price of the condominium plus dollar_figure of capitalized closing costs paid_by petitioner dollar_figure and that his taxable gain on the sale of the castro valley house was dollar_figure dollar_figure adjusted_sales_price of the castro valley house less the dollar_figure cost of the condominium in the notice_of_deficiency dated date respondent determined that petitioner realized a capital_gain of dollar_figure that must be recognized in on the sale of his castro valley house the condominium in incline village nevada is approximately miles from the corporate office building in oakland california it took petitioner approximately hours to drive from the condominium to the office building from the time petitioner acquired the condominium until date2 he resided in the condominium on weekends and during vacation periods during the work week he stayed in the vicinity of his place of work the san francisco bay area when petitioner was in the san francisco bay area he usually stayed with his mother or friends who live in the area but occasionally he stayed in a hotel petitioner has received his personal mail at the office building since he acquired the building in although petitioner was not registered to vote during through he had a california driver's license filed income_tax return sec_2in date petitioner sold the condominium and purchased a house in incline village with the state of california and used the corporate business address on his federal_income_tax returns during the corporation needed more office space3 and constructed a loft area in the office building the cost of constructing the loft was dollar_figure the loft area consists of approximately big_number square feet and includes offices a storage area a lounge area with a kitchen square feet and a bathroom with a shower square feet another bathroom is located in the back of the office building the new bathroom was constructed so that petitioner and clients would not have to walk through the manufacturing area to the other bathroom petitioner uses the lounge area to meet with clients the kitchen has a sink and microwave but is not equipped with a stove or pots and pans after work donald asher likes to work out before going home he requested the shower be installed so that he could shower before going home after working out donald asher lived in the loft for a few weeks following a domestic dispute with his wife until he could find an apartment he slept on a mattress on the floor in the storage room petitioner does not use the shower and has never lived in the loft 3donald asher had become the production manager and took over petitioner's office space on his federal_income_tax return for petitioner reported income from two sole proprietorships sungate travel and sungate tours located on alcosta boulevard in san ramon california in addition to his wages from the corporation he reported gross_receipts of dollar_figure from sungate travel and dollar_figure from sungate tours on his return he reported gross_receipts of dollar_figure from sungate travel and he reported the sale of sungate tours during and an agent of the internal_revenue_service conducted an audit of the corporation's returns for the taxable years ending date and and petitioner's individual returns for taxable years and petitioner's accountant was present at all meetings with petitioner and the agent the agent reviewed documents such as invoices and contracts supporting the corporation's depreciation schedule of items related to the construction and furnishings of the loft the documents showed the purchase of a leather sofa and chair kitchen cabinets fixtures for the bathroom and blinds during the course of the audit the agent visited the office building twice once in date and again in date while walking down the hallway in the loft during the second visit the agent noticed a mattress with box spring and a cabinet in one of the rooms the agent concluded that petitioner lived in the office building because petitioner used the office address on his income_tax returns and received most of his mail at the office building and because of the 4-hour drive from the condominium to the office building the presence of the cabinet and mattress with box spring in a room in the loft during date and the presence of the kitchen and shower in the loft consistent with the revenue agent's conclusion and adjustment to petitioner's income respondent determined in the notice_of_deficiency that petitioner received a constructive_dividend as a result of the construction of the loft in opinion whether the gain petitioner realized on the sale of the castro valley house is taxable in the year of the sale generally sec_1001 and sec_61 require a taxpayer to recognize gain realized on the sale of property in the year of the sale sec_1034 however requires a taxpayer to defer recognition of gain realized on the sale of the taxpayer's principal_residence in certain circumstances if the taxpayer purchases and uses a new principal_residence within the 4-year replacement_period the taxpayer will recognize gain only to the extent that the taxpayer's adjusted_sales_price of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 thus if the cost of the new residence equals or exceeds the adjusted_sales_price of the old residence the entire gain will be deferred if the cost of the new residence is less than the adjusted_sales_price of the old residence gain will be recognized to the extent of the difference sec a income_tax regs the deferral of the gain is accomplished by reducing the basis of the new residence by the amount of gain not recognized on the sale of the old residence sec_1034 the 4-year replacement_period begin sec_2 years before the date of the sale of the old residence and end sec_2 years after such date sec_1034 if however during the 4-year replacement_period the taxpayer purchases more than one residence that is used by him as his principal_residence at some time within years after the date of the sale of the old residence only the last of such residences is treated as the new residence sec_1034 petitioner contends that the castro valley house was his old principal_residence and the condominium was his new principal_residence petitioner concludes that since he purchased and used the condominium as his new principal_residence within years prior to the sale of the castro valley house he is required by sec_1034 to defer recognition of the gain on the sale of the house respondent argues that sec_1034 does not apply because the castro valley house was not petitioner's principal_residence on the date of the sale because he rented the property prior to its sale and the condominium was not petitioner's new principal_residence because he lived most of the time in the oakland area either at his place of work or at the home of his mother or friends both parties however fail to recognize the consequence of applying sec_1034 to the sale of petitioner's former residence on date petitioner purchased and occupied the castro valley house on date and he purchased and occupied the condominium on date if the condominium was used by petitioner as his principal_residence then the castro valley house and the condominium were both purchased and used by petitioner as his principal_residence during the 4-year replacement_period and were both used by petitioner during the 2-year period after the sale of the former residence since the condominium would be the last principal_residence to be used by petitioner during the 2-year period after the date of the sale of the former residence the condominium would constitute the new residence with respect to the sale of the former residence sec_1034 where a taxpayer purchases and sells a number of principal residences during the statutory period following a sec_1034 nonrecognition sale that statute ignores all of the transactions except for the last purchase occurring within the period see 56_tc_191 kerns v commissioner tcmemo_1984_22 thus if the condominium became petitioner's primary residence on date under sec_1034 the castro valley house would have ceased to be petitioner's primary residence and would not have been his primary residence when it was sold on date if the condominium was petitioner's principal_residence sec_1034 would not apply to the gain on the sale of the castro valley house by virtue of sec_1034 nor would sec_1034 apply to such gain if the condominium was not petitioner's primary residence because in that event petitioner did not purchase and use a new principal_residence within the year replacement_period required by sec_1034 therefore in either event petitioner must recognize the gain realized on the sale of the castro valley house in the year of the sale the amount of gain petitioner realized on the sale of the castro valley house however depends upon whether the castro valley house or the condominium became petitioner's new principal_residence with respect to the sale of petitioner's former residence if the castro valley house was not petitioner's new principal_residence for purposes of the deferral of gain on the sale of petitioner's former residence petitioner's adjusted_basis in the castro valley house was not reduced by the amount of the deferred gain therefore we must determine whether the condominium was petitioner's primary residence as of date the determinations of whether property is used by a taxpayer as his residence and is used as his principal_residence depends upon all the facts and circumstances sec_1 c income_tax regs for purposes of sec_1034 property is used by taxpayer as his residence if the taxpayer physically occupies or lives in that property 323_f2d_383 5th cir bayley v commissioner 35_tc_288 an individual may have more than one residence 16_tc_157 affd 202_f2d_28 9th cir a residence is a taxpayer's principal_residence if it is his chief or main place of residence considering all relevant facts including the amount of time the taxpayer spends at one residence as opposed to another 40_tc_345 affd per curiam 326_f2d_760 2d cir a residence as distinguished from a domicile does not mean one's permanent place of abode in stolk v commissioner supra pincite we stated the elements of residence are the fact of abode and the intention of remaining and the concept of residence is made up of a combination of acts and intention neither bodily presence alone nor intention alone will suffice to create a residence residence is something less than domicile friedman v commissioner 37_tc_539 an individual may have a domicile in one place and a residence in another and may also have more than one residence id residence does not mean one's permanent place of abode where he intends to live all his days or for an indefinite or unlimited time nor does it mean one's residence for a temporary purpose with the intention of returning to his former residence when that purpose has been accomplished 48_tc_350 stolk v commissioner supra pincite when petitioner was in the san francisco bay area during the work week he stayed with his mother or friends or in a hotel sleeping at his mother's or friends' homes is not enough to make those locations petitioner's abode nor did he intend to remain there his mother or friends could at any time change the locks or otherwise exclude petitioner from the premises lacking any actual dominion over the property petitioner was merely a guest at sufferance and neither his mother's home nor his friends' homes constitute petitioner's actual place of abode generally property is not used by the taxpayer as his principal_residence within the meaning of sec_1034 unless the taxpayer physically occupies and lives in the property 91_f3d_82 9th cir affg tcmemo_1994_247 houlette v commissioner supra stolk v commissioner supra petitioner kept all of his possessions in the condominium and spent most weekends and holidays at the condominium unlike the taxpayers in friedman v commissioner supra and stolk v commissioner supra petitioner did not own or occupy any other dwelling in the san francisco bay area on a regular basis or for periods greater than the time he spent at the condominium the phrase used by the taxpayer as his principal_residence means habitual use of the residence in perry v commissioner supra pincite the u s court_of_appeals for the ninth circuit stated while literal definitions of home are elusive here it is enough that a residence is one's actual home in the sense of having no other home whether one intends to reside there permanently or for a definite or indefinite length of time 163_f2d_299 10th cir alteration made by the court_of_appeals for the ninth circuit the condominium was petitioner's actual home he had no other home we find that for purposes of sec_1034 the condominium was petitioner's primary residence as of date since the condominium is the last residence used by petitioner during the 2-year period after the date of the sale of the former residence the condominium constitutes the new residence with respect to the sale of the former residence sec_1034 since the castro valley house was not petitioner's new principal_residence for purposes of the deferral of gain on the sale of petitioner's former residence petitioner's adjusted_basis in the castro valley house was not reduced by the amount of the deferred gain therefore for purposes of computing the gain on the sale of the house petitioner's basis in the house is its dollar_figure cost petitioner realized dollar_figure on the sale of the house and his gain is dollar_figure dollar_figure less dollar_figure since petitioner reported dollar_figure of taxable gain on the sale of the house he must include the additional gain of dollar_figure in income for whether petitioner received a constructive_dividend as a result of the construction of the loft sec_61 includes in a taxpayer's gross_income dividends received by the taxpayer sec_316 defines a dividend as any distribution_of_property by a corporation to its shareholders out of earning and profits a taxpayer can be charged with disguised or constructive_dividend income even though the corporation has not observed the formalities of dividend declaration has not made a pro_rata distribution to the entire class of stockholders and did not record the distribution as a dividend for bookkeeping purposes and even though neither the corporation nor the shareholder intended a dividend see 496_f2d_1384 5th cir 418_f2d_589 5th cir 153_f2d_602 5th cir affg a memorandum opinion of this court where a corporation has incurred costs to construct maintain or otherwise improve real_property owned by a shareholder such costs may constitute constructive dividends to be recognized by the shareholder as dividend income if the shareholder receives a benefit attributable to such costs without the expectation of repayment 73_tc_980 54_tc_1149 42_tc_358 affd without published opinion 355_f2d_929 6th cir not every corporate expenditure incidentally conferring economic benefit on a shareholder is a constructive_dividend crosby v united_states supra pincite an indirect or incidental benefit to the shareholder should not by itself be treated as a distribution to him 61_tc_624 affd in part and revd in part f 2d l52 5th cir the crucial test of the existence of a constructive_dividend is whether the expenditure was primarily for the benefit of the shareholder 577_f2d_1206 5th cir 472_f2d_449 5th cir affg in part and remanding t c memo magnon v commissioner supra pincite whether a corporate payment was made primarily for the shareholder's benefit rather than for the corporation's benefit is a question of fact loftin woodard inc v united_states supra respondent contends that the loft was used by petitioner as a residence and therefore the corporation's payment for the construction of the loft constitutes a constructive_dividend to petitioner respondent contends that petitioner lived in the office building because of the use of the office address on petitioner's income_tax returns and receipt of mail at the office building the presence of the cabinet and mattress with box spring in a room in the loft during date the 4-hour drive from the condominium to the office building and the presence of the kitchen and shower in the loft petitioner used the office address on his returns and received his mail at the office even when he lived in the castro valley house furthermore it is not unusual for a business to have a kitchen or bathroom with a shower when petitioner was in the san francisco bay area he stayed with friends or his mother we found petitioner to be credible and his testimony to be candid and forthright additionally petitioner's accountant 4the agent testified that petitioner said he lived in incline village but also on several occasions said he lived in the business since respondent contends that petitioner's statement was an admission that petitioner resided in the loft assuming without finding that petitioner made such a statement we think that the statement is ambiguous during the years in issue not only did petitioner work full time as an employee of the corporation he also was the sole_proprietor of two other businesses sungate travel and sungate tours that were located at another location and generated over dollar_figure million in gross_receipts each year under the circumstances we do not think that lived in the business would necessarily mean that petitioner was residing in the loft corroborated much of petitioner's testimony we find that petitioner did not reside in the loft the loft was constructed in order to provide more office space after donald archer became the production manager and to provide an appropriate place for petitioner to meet with the corporation's customers petitioner did not use the loft as a residence the loft was constructed and used for valid corporate business purposes therefore we hold that petitioner did not receive a constructive_dividend in as a result of the corporation's construction of the loft whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for and taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 with respect to the taxable_year petitioner failed to report part of the gain on the sale of the castro valley house he introduced no evidence disputing the accuracy-related_penalty and failed to argue during trial or on brief as to why the penalty should not be applied to the understatement for that year accordingly we sustain respondent's determination that petitioner is liable for the sec_6662 accuracy-related_penalty for for the taxable_year we have held that petitioner did not receive a constructive_dividend therefore petitioner is not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
